UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 21, 2012 FS Energy and Power Fund (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 814-00841 (Commission File Number) 27-6822130 (I.R.S. Employer Identification No.) Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 495-1150 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. FS Energy and Power Fund (the “Company”) held its Annual Meeting of Shareholders (the “Annual Meeting”) on June 21, 2012.As of April 30, 2012, the record date for the determination of shareholders entitled to notice of, and to vote at, the Annual Meeting, 18,281,244.97 common shares were eligible to be voted, and 6,798,094.33 of those shares were voted in person or by proxy at the Annual Meeting. Shareholders were asked to consider and act upon: · Proposal No. 1 – the election of ten members of the board of trustees of the Company to serve until the 2013 annual meeting of shareholders and until their successors are duly elected and qualified; and · Proposal No. 2 – the ratification of the appointment of McGladrey LLP (formerly McGladrey & Pullen, LLP) as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012. All trustee nominees listed in the Company’s 2012 proxy statement were elected by the Company’s shareholders at the Annual Meeting.The votes for, votes withheld and broker non-votesfor each trustee nominee are set forth below: Trustee Nominee Votes For Votes Withheld Broker Non-Votes David J. Adelman 0 Sidney Brown 0 Gregory P. Chandler 0 Michael C. Forman 0 Richard I. Goldstein 0 Thomas J. Gravina 0 Michael Heller 0 Charles P. Pizzi 0 Richard W. Vague 0 R. Richard Williams 0 The proposal to ratify the appointment of McGladrey LLP as the Company’s independent registered public accounting firm for the fiscalyear ending December 31, 2012 was also approved by the Company’s shareholders at the Annual Meeting.The votes for, votes against, abstentions and broker non-votes are set forth below: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FS Energy and Power Fund Date: June 22, 2012 By: /s/ Michael C. Forman Michael C. Forman President and Chief Executive Officer
